Case 1:21-cv-20760-DPG Document 1 Entered on FLSD Docket 02/24/2021 Page 1 of 5




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                              CASE NO.

   FERNANDO JOSE VARGAS and all
   others similarly situated under 29 U.S.C
   216(b),

              Plaintiff,

   vs.

   ALPINE TOWING, INC., a Florida
   Corporation, and LARRY SARAVIA,
   individually,

          Defendants.
 ___________________________________/

                                          COMPLAINT

         COMES NOW Plaintiff, FERNANDO JOSE VARGAS, by and through his undersigned

 attorneys, and hereby sues Defendants, ALPINE TOWING, INC., a Florida Corporation, and

 LARRY SARAVIA, individually, and as grounds alleges:

                                JURISDICTIONAL ALLEGATIONS

         1.      This is an action to recover monetary damages, liquidated damages, interests, costs

 and attorney’s fees for willful violations of overtime wages and retaliation under the laws of the

 United States, the Fair Labor Standards Act, 29 U.S.C. §§201-219) (“the FLSA”).

         2.      Plaintiff is a resident of Miami-Dade County, Florida, within the jurisdiction of this

 Honorable Court.

         3.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §1331 because this

 action involves the Fair Labor Standards Act, 29 U.S.C. §§201, et seq., a federal statute.

         4.      Venue is proper in this district pursuant to 28 U.S.C. §1391(c) and (d).
Case 1:21-cv-20760-DPG Document 1 Entered on FLSD Docket 02/24/2021 Page 2 of 5




        5.      Defendant ALPINE TOWING, INC. is a Florida Corporation which regularly

 conducted business within the Southern District of Florida.

        6.      ALPINE TOWING, INC. is and, at all times pertinent to this Complaint an

 enterprise engaged in commerce, as it had two or more employees on a regular and consistent basis

 handle goods and/or materials that had moved in interstate commerce. Specifically, Plaintiff and

 one other employee of ALPINE TOWING, INC. would routinely handle equipment, tools,

 vehicles, and materials on a regular and consistent basis. These equipment, tools, vehicles, and

 materials handled or used by Plaintiff, as well as other employees of ALPINE TOWING, INC.

 had travelled in interstate commerce. Furthermore, ALPINE TOWING, INC., by and through their

 employees, obtains and solicits funds from non-Florida sources, accepts funds from non-Florida

 sources, uses telephonic transmissions going over state lines to do its business and transmits funds

 outside the State of Florida.

        7.      Upon information and belief, the annual gross revenue of ALPINE TOWING, INC.

 was at all times material hereto in excess of $500,000.00 per annum gross for the years 2018, 2019,

 2020 and is expected to exceed $500,000 for the year 2021.

        8.      By reason of the foregoing, ALPINE TOWING, INC. is and was, during all times

 hereafter mentioned, an enterprise engaged in commerce or in the production of goods for

 commerce as defined in §3(r) and 3(s) of the FLSA, 29 U.S.C. §203(r) and 203(s) and/or Plaintiff

 is within interstate commerce.

        9.      The individual Defendant, LARRY SARAVIA, is an “employer,” as defined in 29

 U.S.C. § 203(d), as he had operational control over the Defendant corporation and is directly

 involved in decisions affecting employee compensation and hours worked by employees such as

 Plaintiff. Defendant LARRY SARAVIA controlled the purse strings for the corporate Defendant.



                                                2 of 5
Case 1:21-cv-20760-DPG Document 1 Entered on FLSD Docket 02/24/2021 Page 3 of 5




 Defendant LARRY SARAVIA hired and fired employees, determined the rate of compensation

 and was responsible for ensuring that employees were paid the wages required by the FLSA.

                                 COUNT I: OVERTIME WAGES

         10.    Plaintiff re-alleges and re-avers paragraphs 1 through 9 as fully set forth herein.

         11.    Plaintiff was employed by the Defendants as a non-exempt tow truck driver.

         12.    Plaintiff was employed by Defendants from on or about August 16, 2016 through

 on or about November 28, 2018 and again from on or about January 5, 2020 through February 16,

 2021.

         13.    Plaintiff worked an average approximation of 50 hours per week.

         14.    The agreement was for Plaintiff to be paid 30% of the service fees charged.

 However, for a period of time Defendants would manipulate the time and pay records to make it

 appear as though Plaintiff was paid at the Florida Minimum Wage rate and the corresponding

 overtime rate. However, in reality the hourly rates and hours worked displayed on the paystubs

 were inaccurate and were ultimately meant to reflect a percentage of the service fees charged.

 Therefore, Defendants failed to properly calculate Plaintiff’s hourly wage and corresponding

 overtime rate, and therefore failed to properly pay him his overtime wages.

         15.    The FLSA requires that employees be paid overtime hours worked in excess of

 forty (40) hours weekly at a rate of time-and-one-half the regular rate. At all times material hereto,

 Defendants failed to comply with Title 29 U.S.C. § 201-219 and 29 C.F.R. §516.2 and §516.4 et

 seq. in that Plaintiff performed services and worked in excess of the maximum hours provided by

 the FLSA but no provision was made by the Defendants to properly pay him at the rate of time

 and one-half for all hours worked in excess of forty (40) per workweek as provided in the FLSA.




                                                 3 of 5
Case 1:21-cv-20760-DPG Document 1 Entered on FLSD Docket 02/24/2021 Page 4 of 5




        16.     Defendants knew and/or showed reckless disregard of the provisions of the FLSA

 concerning the payment of overtime wages as required by the Fair Labor Standards Act.

 Defendants were aware of Plaintiff’s work schedule and further aware that Plaintiff was working

 more than 40 hours per week. Defendants were aware of Plaintiff’s pay records and the rate that

 he was being paid for his hours. Despite Defendants’ having knowledge of Plaintiff’s hours and

 their failure to pay overtime wages, Defendants did not change its pay practices and continued to

 fail to pay Plaintiff, and those similarly situated, the overtime wages that were due and owing.

 Further, for a period of Plaintiff’s employment, Defendants would manipulate the time and pay

 records to make it appear that Plaintiff was working at the Florida Minimum Wage Rate and

 corresponding overtime rate. Further, Defendants have previously been sued under the FLSA and

 Defendants cannot deny they were aware of their obligations to pay overtime wages and maintain

 accurate time records. Thus, Defendants continue to willfully violate the FLSA.

        17.     The similarly-situated individuals are other individuals whom worked two truck

 drivers like the Plaintiff, and whom were also not paid overtime wages.

        18.     Plaintiff has retained the law offices of the undersigned attorneys to represent him

 in this action and is entitled to award of reasonable attorney’s fees.

        WHEREFORE, Plaintiff requests compensatory and liquidated damages, and reasonable

 attorney’s fees and costs from Defendants, jointly and severally, pursuant to the Fair Labor

 Standards Act as cited above, to be proven at the time of trial for overtime owing from Plaintiff’s

 entire employment period with Defendants, or as much as allowed by the Fair Labor Standards

 Act, whichever is greater, along with court costs. In the event that Plaintiff does not recover

 liquidated damages, then Plaintiff will seek an award of prejudgment interest for the unpaid

 overtime, and any and all other relief which this Court deems reasonable under the circumstances.



                                                 4 of 5
Case 1:21-cv-20760-DPG Document 1 Entered on FLSD Docket 02/24/2021 Page 5 of 5




                                         JURY DEMAND

       Plaintiff demands a trial by jury of all issues triable as of right by jury.

                                                         Dated: February 24, 2021

                                                         Law Office of Daniel T. Feld, P.A.
                                                         Co-Counsel for Plaintiff
                                                         2847 Hollywood Blvd.
                                                         Hollywood, Florida 33020
                                                         Tel: (954) 361-8383
                                                         Email: DanielFeld.Esq@gmail.com

                                                         /s Daniel T. Feld
                                                         Daniel T. Feld, Esq.
                                                         Florida Bar No. 37013

                                                         Mamane Law LLC
                                                         Co-counsel for Plaintiff
                                                         10800 Biscayne Blvd., Suite 650
                                                         Miami, Florida 33161
                                                         Telephone (305) 773 - 6661
                                                         E-mail: mamane@gmail.com

                                                         s/ Isaac Mamane
                                                         Isaac Mamane, Esq.
                                                         Florida Bar No. 44561




                                                5 of 5
